AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Wisconsin

          In the Matter of the Search of:
                                                                     )
 THE CELLULAR TELEPHONE ASSIGNED CALL                                )
 NUMBER(904) 314-9813                                                )       Case No.         11 AJ-131//
                                                                     )
                                                                     )
                                                                     )

                                          APPLICATION FORA SEARCH WARRANT
        I, Todd Higgins, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property:

  See Attachment A



over which the Comi has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

  See Attachment B




The basis for the search under Fed. R. Crim P. 41(c) is:
        IZI evidence of a crime;
        D contraband, fruits of crime, or other items illegally possessed;
        D property designed for use, intended for use, or used in committing a crime;
        D a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 846 and 841(a)(l)


The application is based on these facts: See Affidavit in Support of Application for Search Warrant. To ensure technical compliance
with 18 U.S.C. §§ 3121-3127, the requested warrant will also function as a pen register order. I thus certify that the information
likely to be obtained is relevant to an ongoing criminal investigation being conducted by HSI. See 18 U.S.C. §§ 3122(b), 3123(b ).

IZI Delayed notice of 180 days (give exact ending date if more than 30 days: April 21, 2020 ) is requested under 18 U.S.C.
§ 3103a, the basis of which is set forth on the attached sheet.



                                                                                       Applicant's signature

                                                                             Todd Higgins, Task Force Officer, DEA
                                                                                       Printed Name and Title
Sworn to before me and signed in my presence:

Date:   ------+---+-----'---+---------
                                                                                       Judge's signatzk}
                                                                                               X
City and State: Milwaukee, Wisconsin                                       Honorable William E.lbuffin, U.S. Magistrate Judge
                            Case 2:19-mj-01341-WED Filed 10/24/19 PagePrinted
                                                                        1 of Name
                                                                              22 and Title
                                                                                  Document 1
                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

        I, DEA Task Force Officer Todd Higgins, being first duly swom, hereby depose and state

as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.       I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number (904) 314-9813, with listed subscriber

unlmown (i.e., TARGET TELEPHONE-I), whose wireless communications service provider is

AT&T, headquartered at 11760 U.S. Highway 1, North Palm Beach, FL 33408; and the cellular

telephone assigned call number (939) 358-1127, with listed subscriber DAVID QUINONES

QUINONES (i.e., TARGET TELEPHONE-2), whose wireless communications service

provider is Sprint, headquartered at 6480 Sprint Parkway, Overland Park, KS 66251; hereinafter,

collectively refened to as the TARGET TELEPHONES. The TARGET TELEPHONES are

described herein and in Attachment A, and the location infmmation to be seized is described

herein and in Attachment B.

       2.        Because this wanant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutmy definitions of information

collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3) & (4), the.

requested wairant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested wanant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(l).

       3.       I am a deputized Federal Task Force Officer ("TFO"), with the United States

Department of Justice, Drug Enforcement Administration, cunently assigned to DEA Group 68,




             Case 2:19-mj-01341-WED Filed 10/24/19 Page 2 of 22 Document 1
at the No1ih Central High Intensity Drug Trafficking Area ("HIDTA"). As such, I am an

"investigative or law enforcement officer" within the meaning of 18 U.S.C. § 2510(7) and 21

U.S.C. § 878, an officer of the United States who is empowered by law to conduct investigations

of, and to make arrests for offenses enumerated in 18 U.S.C. § 2516.

        4.      I was deputized as a TFO with the DEA in 2018. In addition to being a TFO with

the DEA, I have been a Special Agent with th~ Wisconsin Department of Justice, Division of

Criminal Investigations ("DCI") since 2014. Prior to my employment for DCI, I was a Detective

for the City of Brookfield Police Department and I have been in law enforcement for over 18

years. My responsibilities as a TFO include the investigation of violent crimes, criminal

enterprises, violations relating to the illegal sale and transfer of narcotics and firearms, and

violent criminal acts in furtherance of criminal enterprises. In addition, my duties include the

investigation of drug trafficking organizations and violations of federal narcotics and money

laundering laws, including, but not limited to offenses defined by 21 U.S.C. § 841, 843, and 846,

and 18 U.S.C. § 1956. I have received specialized training in the means and methods by which

.individuals and drug trafficking organizations conduct their illegal drug trafficking activities, as

well as in the use of various investigative techniques used to uncover unlawful drug trafficking.

I have also participated in multiple investigations involving illegal drug trafficking by drug

trafficking organizations. Based upon my experience and training, I am familiar with the ways

in which drug traffickers conduct their unlawful mug trafficking activity, including, but not

limited to, their use of code words and numbers to conduct their transactions, their methods for

concealing narcotics and narcotics proceeds, and their use of violence and threats of violence to

protect their organization.     I have received further specialized training concerning the

interception of wire and electronic communications.

                                                 2



          Case 2:19-mj-01341-WED Filed 10/24/19 Page 3 of 22 Document 1
        5.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter. Throughout this affidavit, reference will be made to

case agents or investigators. Case agents or investigators are those federal, state, and local law

enforcement officers who have directly participated in this investigation, and with whom your

Affiant has had regular contact regarding this investigation.

        6.       Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21, United States Code, Sections 846 and 841(a)(l) (conspiracy to distribute

cocaine and distribution of cocaine) have been committed, are being committed, or will be

committed by Hector Yamil ROGRIGUEZ, David QUINONES-RIOS, First Name Unknown

(FNU) Last Name Unknown (LNU) 7, and others. There is also probable cause to believe that

the location information described in Attachment B will constitute evidence of these criminal

violations, and will lead to the identification of individuals who are engaged in the commission

of these offenses.

       7.        The Court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is      adistrict court
of the United States that has jurisdiction over the offenses being investigated; see 18 U.S.C. §

2711(3)(A)(i).

                         FACTS ESTABLISHING PROBABLE CAUSE

                            Background on the Current Investigation

       8.        In September 2018, members of North Central High Intensity Drug Trafficking

Area G11oup 63 and Group 68, along with members of Group 62, initiated an investigation into

                                                   3



             Case 2:19-mj-01341-WED Filed 10/24/19 Page 4 of 22 Document 1
individuals distributing large quantities of cocaine throughout Milwaukee, Wisconsin. HIDTA

identified the individuals involved in this cocaine distribution as, among others, Marcos

APONTE-LEBRON, Jose Manuel GONZALEZ-COLLADO, Hector Yamil RODRIGUEZ, and

Eric ROSA. The investigation revealed that GONZALEZ-COLLADO obtains kilogram-

quantities of ·cocaine from source(s)-of-supply in Puerto Rico.      APONTE-LEBRON would

facilitate drug shipments from Puerto Rico, retrieve drugs from storage facilities for further

distribution by local distributors in Milwaukee, collect drug proceeds, and facilitate the mailing

of those proceeds to Puerto Rico. ROSA would, among other things, broker cocaine deals for

GONZALEZ-COLLADO in Milwaulcee. The investigation disclosed that ROSA would also

broker heroin and fentanyl transactions in Milwaukee.

                    Drugs and Suspected Drug Proceeds sent via U.S. Mail


       9.       During the course of this investigation, the U.S. Postal Service intercepted

cocaine-laden parcels originating from Puerto Rico and destined for residences in Milwaulcee,

Wisconsin on tln·ee distinct occasions. First, on September 28, 2018, the USPS intercepted and

searched, pursuant to a warrant, a parcel containing approximately three kilograms of cocaine.

The parcel originated from Hormigueros, Puerto Rico and was addressed to 1330 S. 22nd Street,

Milwaukee, Wisconsin. On October 3, 2018, investigators observed a Honda Civic, registered to

GONZALEZ-COLLADO, parked afthe residence. On October 4, 2018, investigators executed

an anticipatory wan-ant at 1330 S. 22nd Street, Milwaukee, Wisconsin once the cocaine-laden

parcel was received at the residence. During the search, investigators discovered 353.46 grams

of cocaine and firearms in the residence's garage. Parked in the alley adjacent to .the garage,

investigators observed a Toyota 4Runner, which was also registered t6 GONZALEZ-

COLLADO.
                                               4



            Case 2:19-mj-01341-WED Filed 10/24/19 Page 5 of 22 Document 1
        10.    Second, on October 25, 2018, the USPS intercepted a suspicious parcel addressed

to 2166 S. 15th Street, Milwaukee, Wisconsin and again originating from Hormigueros, Puerto

Rico. Although officers attempted to deliver the parcel to the Milwaukee residence on October

29, 2018, no one retrieved it. A postal employee left a notice in the mailbox directing the

parcel's intended recipients to contact the USPS to claim the parcel. An unidentified male went

to the Post Office to give the USPS his contact number in reference to the undelivered parcel.

The phone number was affiliated with Jose BURGOS-RIVERA, an identified associate of

GONZALEZ-COLLADO. U.S. Postal Inspector ("USPI") Tyler Fink called the number and

spoke to a thick-accented male who agreed to retrieve the parcel. No one ever retrieved the

parcel. On October 30, 2018, law enforcement searched the parcel pursuant to a warrant and

discovered approximately two kilograms of cocaine.

       11.     Third, on April 8, 2019, the USPS intercepted a suspicious parcel addressed to

5152 S. 15th. Street, Milwaukee, Wisconsin and originating from Mayaguez, Puerto Rico. The

parcel was undeliverable because the destination address did not exist.    On the same date,

GONZALEZ-COLLADO went to the West Milwaukee Post Office to specifically inquire about

the undelivered parcel. GONZALEZ-COLLADO gave the postal employee his name - Jose M.

Collado - and telephone numbers as a means to contact him should the parcel aITive. Also on

the same date, GONZALEZ-COLLADO left a message with the USPS to inquire about the

parcel and left the telephone number (708) 982-6640 as his contact number. On April 15, 2019,

law enforcement searched the parcel pursuant to a warrant and discovered approximately 1.8

kilograms of cocaine.

       12.    The investigation also determined that GONZALEZ-COLLADO had sent

suspected drug proceeds to Puerto Rico. On February 19, 2019, location information lawfully-

                                              5



         Case 2:19-mj-01341-WED Filed 10/24/19 Page 6 of 22 Document 1
derived from (708) 982-6640 indicated the device was at a U.S. Post Office on the north side of

Milwaukee. Video surveillance and still images from the postal facility showed GONZALEZ-

COLLADO and an unknown male sending an overnight parcel to Puerto Rico.              Suspecting

GONZALEZ-COLLADO had mailed drug proceeds, the officers notified HSI and the U.S.

Postal Inspection Service in Puerto Rico. On Feb:i:uary 22, 2019, location information for (708)

982-6640 indicated the device was again at the postal facility on the north side of Milwaukee.

Video surveillance and still images showed GONZALEZ-COLLADO and Roberto SOSA

(GONZALEZ-COLLADO's brother in-law) requesting a refund for the overnight parcel sent to

Puerto Rico on February 19, 2019. Also on February 22, 2019, U.S. Postal inspectors in Puerto

Rico obtained a warrant to search the contents of the suspect parcel. The parcel contained over

$72,000 in U.S. currency.

       13.    On May 23, 2019, USPI Fink reviewed U.S. Postal Service business records and

identified a. suspicious outbound parcel from Milwaukee, Wisconsin, destined for Mayaguez,

Pue1io Rico. The suspicious parcel was believed to contain drug proceeds. The parcel had a

fictitious sender name and address (i.e. 1234 W. Walker Street, Milwaukee, Wisconsin 53204).

Conspicuously, the address of Carlos FIGUEROA-REYES - a known associate of GONZALEZ-

COLLADO - is 1233 W. Walker Street, Milwaukee, Wisconsin. USPI Fink noted the consignee

address had been used before by other members of the organization on April 9, 2019, and April

20, 2019. On May 24, 2019, USPI Fink reviewed surveillance video at the West Milwaukee Post

Office where the suspected money parcel was sent from. A review of surveillance video and still

images showed Marcos APONTE-LEBRON enter the Post Office carrying the suspected money

parcel and complete the transaction.    APONTE-LEBRON paid $14.35 in cash to ship the

suspected money parcel.

                                               6



         Case 2:19-mj-01341-WED Filed 10/24/19 Page 7 of 22 Document 1
         14.     According to U.S Postal records and video surveillance, between May 28, 2019

and July 18, 2019, Hector Yamil RODRIGUEZ appears to have shipped approximately eight

parcels containing suspected drug proceeds to various locations in Puerto Rico and to two

addresses in Mission, Texas. Likewise, between May 22, 2019 and August 1, 2019, APONTE-

LEBRON appears to have shipped approximately. five parcels containing suspected drug

proceeds to various locations in Puerto Rico and the same two addresses in Mission, Texas.

Investigators have identified an Internet Protocol ("IP") address that has tracked several of the

suspect parcels shipped to and from Puerto Rico and Mission, Texas. Based on information

obtained via subpoena, the IP address tracking these parcels listed a subscriber address of 2730

S. 10th St., Milwaukee, Wisconsin 53215, which is the residence of RODRIGUEZ.

                Intercepted Communications 1 with the TARGET TELEPHONES

         15.     On October 4, 2019, Assistant U.S. Attorney Robert J. Brady, Jr. applied for and

successfully obtained authorization from U.S. District Judge Lynn Adelman, Eastern District of

Wisconsin, to continue intercepting wire and electronic communications (Application Number

13029) for the. cellular telephone assigned number (414) 841-3770 (hereinafter CELLULAR

TELEPHONE-6) used by Hector Y amil RODRIGUEZ; and for the initial interception of wire

communications for the cellular telephone assigned number (787) 463-8963 (hereinafter

CELLULAR TELEPHONE-11) used by David QUINONES-RIOS. The interception of wire

and electronic communications on CELLULAR TELEPHONE-6, and the interception of wire

communications on CELLULAR TELEPHONE-11, is scheduled to end on November 3, 2019.


1Most of the intercepted communications referenced in this Affidavit were originally conducted in Spanish. These
communications were translated into English by certified monitors who are fluent in both Spanish and English.
Furthermore, the significance and meaning attributed to those intercepted communications are based on your
Affiant' s training, experience, and knowledge thus far derived from this investigation.

                                                       7



           Case 2:19-mj-01341-WED Filed 10/24/19 Page 8 of 22 Document 1
The Government is pending approval for the authorization to intercept wire and electronic

communications for the cellular telephone assigned number (939) 414-0240 (hereinafter

CELLULAR TELEPHONE-13), used by FNU LNU 7.

   QUINONES-RIOS and FNU LNU 7 discuss distribution of SO-kilogram cocaine shipment

       16.     On October 5, 2019, at 11:12 a.m., CELLULAR TELEPHONE-11 (i.e., David

QUINONES-RIOS) called (939) 414-0240 (i.e., CELLULAR TELEPHONE-13), used by FNU

LNU 7. During the intercepted call, QUINONES-RIOS inquired if FNU LNU 7 had illegal

drugs available by asking, "Is there work or no?" FNU LNU 7 responded, "I have the same stuff

there," indicating he had an available quantity. FNU LNU 7 continued; "I'm going to bring

some down. I have to go up there. Some are going to arrive," indicating he would bring

QUINONES-RIOS a quantity of illegal drugs that would soon arrive.            QUINONES-RIOS.

inquired when FNU LNU 7' s supplier would depart by asldng, "When are they leaving?" FNU

LNU 7 replied, "Well, I'm waiting for them to tell me, so I can take off tomorrow," indicating he

hoped to leave the next day upon receiving word from his supplier. Later in the conversation,

FNU LNU 7 said, "Rene is getting 50 from the cousin," and continued, "[h]e told me 20, 20 for

me and 30 for him." Based on my training and experience, and the information thus far obtained

in this investigation, your Affiant believes FNU LNU 7 expected to receive 20 kilograms of

cocaine from a person named "Rene," who would retain 30 kilograms of cocaine.

                    QUINONES-RIOS and FNU LNU 7 discuss individuals
                        reneging on drug deal involving Colombian

       17.    On October 7, 2019, at 9:50 a.m., CELLULAR TELEPHONE-11 (i.e.,

QUINONES-RIOS) called CELLULAR TELEPHONE-13 (i.e., FNU LNU 7).                       During the

intercepted call, FNU LNU 7 said, "Hey, I called ... these people are about to back out,"


                                               8


         Case 2:19-mj-01341-WED Filed 10/24/19 Page 9 of 22 Document 1
indicating that ce1iain individuals were about to renege on a deal. FNU LNU 7 then commented,

"I sent a message to the 'Colom,' to the guy's father," indicating he contacted a Colombian male

regarding the potentially lost deal. QUINONES-RIOS asked, "What did you tell him?" FNU

LNU 7 said, "I told him, 'Good morning, these people are about to back out because they see

that it's too much waiting and waiting. They don't like it. [They] think there is something weird

there," indicating the people with whom FNU LNU 7 was dealing were becoming impatient with

the Colombian. Based on my training and experience, and the information thus far obtained in

this investigation, your Affiant believes FNU LNU 7 was recounting how drug-trafficking

associates were becoming frustrated with the delays of a Colombian ·drug source.


                QUINONES-RIOS discusses Milwaukee-bound cocaine shipment
                          with RODRIGUEZ and FNU LNU 7

        18.    On October 6, 2019, at 8:07 p.m., CELLULAR TELEPHONE-6 (i.e., Hector

Yamil RODRIGUEZ) received a call from (904) 314-9813 (i.e., TARGET TELEPHONE-1),

used by QUINONES-RIOS. 2 During the intercepted call, RODRIGUEZ asked, "How much are

you going to send?"     QUINONES-RIOS inquired, "[I]f I have four, will you take four?"

RODRIGUEZ replied, "Yes, of course blood, you know." Based on my training and experience,

and the information thus far obtained in this investigation, your Affiant believes QUINONES-

RIOS, who is in Puerto Rico, offered to mail four kilograms of cocaine to RODRIGUEZ in

Milwaukee, Wisconsin.




2
 Spanish-speaking monitors concluded QUINONES-RIOS was the user of TARGET TELEPHONE-1 based on a
voice comparison with the user of CELLULAR TELEPHONE-I I (i.e., QUINONES-RIOS).

                                               9


         Case 2:19-mj-01341-WED Filed 10/24/19 Page 10 of 22 Document 1
         19.      On October 6, 2019, at 8:22 p.m., CELLULAR TELEPHONE-6 (i.e.,

RODRIGUEZ) received a call from TARGET TELEPHONE-1 (i.e., QUINONES-RIOS).

During the intercepted call, QUINONES-RIOS said, "28½," indicating his price for a kilogram

of cocaine was $28,500. RODRIGUEZ replied, "Man, do 28, if I'm getting it for 27½ from

these assholes," indicating he wanted QUINONES.:.RIOS to drop the price to $28,000 per

kilogram. QUINONES-RIOS inquired "287" RODRIGUEZ replied, "Yes, 28." QUINONES-

RIOS responded, "Alright then," indicating he agreed to sell RODRIGUEZ cocaine at $28,000

per kilogram.


         20.      On October 7, 2019, at 8:02 p.m., CELLULAR TELEPHONE-13 (i.e., FNU LNU

7) called CELLULAR TELEPHONE-11 (i.e., QUINONES-RIOS). During the intercepted call,

FNU LNU 7 inquired if anyone wanted illegal drugs by asking, "Does anyone want parts?"

QUINONES-RIOS replied, "Nobody had told me anything. I sold three a little while ago,"

indicating he sold three kilograms of cocaine. FNU LNU 7 subsequently remarked, "I have three

there in the house," indicating he had three kilograms of cocaine available at a residence.

QUINONES-RIOS asked, "What stamp?"                     Based on my training and experience, and the.

information thus far obtained in this investigation, your Affiant knows that drug-trafficking

organizations often stamp or place markings on their illicit goods, like cocaine, to identify them

as belonging to that particular organization and thereby facilitating the organization's receipt of

the proceeds from the sale of those illicit goods. 3 FNU LNU 7 replied, "C-1," indicating the



3
 As detailed supra, investigators seized three bricks of cocaine (totaling approximately 3 kilograms) on September
28, 2018 that were addressed to 1330 S. 22nd Street, Milwaukee, Wisconsin and originating from Hormigueros,
Puerto Rico. Each brick had a distinctive marking - "CR7," "H," and the image of a turtle, respectively. On
February 22, 2015, Customs and Border Protection seized 90 bricks of cocaine concealed on a cargo ship in Puerto
Rico. The cocaine bricks had markings, including "CR7."

                                                       10


          Case 2:19-mj-01341-WED Filed 10/24/19 Page 11 of 22 Document 1
cocaine bore the symbol "C-1." QUINONES-RlOS asked, "How many?" FNU LNU 7 replied,

"I can give them to you for ... you can get six[.... ]," indicating he could supply QUINONES-

RJOS with up to six kilograms of cocaine. QUINONES-RJOS responded, "I have about three or

four sold tomorrow," indicating he had already arranged the sale of three to four kilograms of

cocaine. FNU LNU 7 inquired if QUINONES-RJOS needed to mail any cocaine by asldng,

"And does anyone want any out there?" QUINONES-RJOS replied, "For out there, I sent four

today as well," indicating he had mailed four kilograms of cocaine to RODRJGUEZ that day.

FNU LNU 7 remarked, "I was going to release you one to send it out there." QUINONES-RJOS

said, "I have a guy there that grabs some. I'll tell him tomorrow." FNU LNU 7 said, "Find out."

QUINONES-RJOS asked, "Alright, how much should we charge him for it?" FNU LNU 7

inquired, "How much do you give it to him for?" QUINONES-RJOS said, "I charge him 28,"

indicating he charged RODRJGUEZ $28,000 per kilogram of cocaine.           FNU LNU 7 said,

"Whatever you can sell it for."

       21.     On October 9, 2019, at 3:18 p.m., CELLULAR TELEPHONE-11 (i.e.,

QUINONES-RJOS) called CELLULAR TELEPHONE-13 (i.e., FNU LNU 7). · During the

intercepted call, QUINONES-RJOS said, "I sent four and two arrived and it has not arrived,"

indicating he had mailed RODRJGUEZ four kilograms of cocaine, but only two kilograms had

arrived at that point. FND LNU 7 said, "The mailmen are stealing it, fucker." QUINONES-

RJOS noted~ "[T]here was two in one box and two in the other," indicating he had mailed two

boxes that each contained two kilograms of cocaine. FNU LNU 7 tried to reassure QUINONES-

RJOS by saying, "Well, it arrived.'' QUINONES-RJOS said; "One anived and the other is still




                                              11



         Case 2:19-mj-01341-WED Filed 10/24/19 Page 12 of 22 Document 1
missing," indicating only one of two cocaine-laden boxes arrived in Milwaukee. 4 FNU LNU 7

said, "When that thing a1Tives, if it arrives ... leave it like that; this is mine, I'm the one to suffer

the embarrassment and have done all of the scrambling," indicating he would be responsible for

the loss. QUINONES-RIOS inquired ifFNU LNU 7 would need to pay his supplier for the lost

cocaine by asldng, "You have to pay the guy, right?" FNU LNU 7 replied, "Yes, when the guy

calls." QUINONES-RIOS asked, "But who called you, a Dominican?" FNU LNU 7 replied,

"The big guy called me .... a number from Colombia," suggesting his cocaine source was in

Colombia.       QUINONES-RIOS asked, "What did he say?" FNU LNU 7 said, "He put the

Dominican on the phone to talk, and I said, 'Look, we will talk later, because I'm meeting with

these people at 4:30, so you guys can talk.' [The Dominican said,] 'No, that we need for the gas,

but everything is ready.' I told him to call [unintelligible], I'm not in charge of that," indicating

he had discussed an impending cocaine shipment with a Dominican individual.

               QUINONES-RIOS and FNU LNU 7 discuss drug debt owed by "Freddie"

         22.       On October 21, 2019, at 8:34 p.m., CELLULAR TELEPHONE-11 (i.e.,

QUINONES-RIOS) called (939) 358-1127 (i.e., TARGET TELEPHONE-2), used by FNU




4
   Contemporaneous intercepted calls disclosed that the two suspected cocaine-laden parcels were mailed to
RODRlGUEZ in Milwaukee, Wisconsin. On October 9, 2018, _at 11:22 a.m., CELLULAR TELEPHONE-11 (i.e.,
QUINONES-RIOS) received a call from (787) 675-0225, used by someone identified as "Edward." During the
intercepted call, QUINONES-RIOS said, "A box of2 got lost." Later in the conversation, QUINONES-RIOS said,
"[I]t (i.e., the box) is over there in Milwaukee already." On the same date, at 2:50 p.m., CELLULAR
TELEPHONE-11 (i.e., QUINONES-RlOS) received a call from (954) 560-1299, used by Karina FERRER. During
the intercepted call, QUINONES-RIOS said, "The fucking box arrived and it arrived somewhere else. There were
two more in another box; that's $80,000 lost." On the same date, at 4:00 p.m., CELLULAR TELEPHONE-11 (i.e.,
QUINONES-RIOS) received a call from (787) 240-6515, used by an individual nicknamed ''Peluca." During the
intercepted call, QUINONES-RIOS said, "One is missing. Supposedly, Yamil (i.e., RODRIGUEZ) called over
there (i.e., the Post Office), and I was listening, and they told him that it (i.e., the box) will be delivered tomorrow or
the following day."

                                                            12



           Case 2:19-mj-01341-WED Filed 10/24/19 Page 13 of 22 Document 1
    LNU 7. 5 During the intercepted call, FNU LNU 7 said, "[Freddie] owed me, he owed me ten-

    thousand dollars [unintelligible] because I had sent it to him," indicating a person named

    "Freddie" owed $10,000 for a quantity of drugs supplied by FNU LNU 7.            FNU LNU 7

    continued, "I had sent it (i.e., illegal drugs) to him, he told me, 'Send me another one (i.e.,

another quantity of illegal drugs).' What I had there, I sent it to him." QUINONES-RIOS

responded, "Damn." FNU LNU 7 said, "He has to pay them. He sold them. He sold them,"

indicating "Freddie" must pay the drug debt because he has the proceeds from the sale of the

illegal drugs. Later in the conversation, QUINONES-RIOS commented, "He always does the

same thing, he scammed Carlos and he never paid him the money," indicating "Freddie" also

failed to pay another supplier named Carlos. FNU LNU 7 agreed by saying, ."Yes, that's how he

is." QUINONES-RIOS inquired ifFNU LNU 7 still owed money to his drug supplier by asking,

"So, now you have to pay that?" FNU LNU 7 replied, "No, I don't owe that; that was mine,"

indicating he already satisfied the debt to his supplier. QUINONES-RIOS commented, "Okay,

but still, it is losses. He has to give you that money."

         QUINONES-RIOS and FNU LNU 7 discuss pending 100-kilogram cocaine shipment

          23.     On October 23, 2019, at 10:34 a.m., CELLULAR TELEPHONE-11 (i.e.,

QUINONES-RIOS) called CELLULAR TELEPHONE-13 (i.e., FNU LNU 7).                         During the

intercepted call, QUINONES-RIOS asked, "Were they able to leave?" FNU LNU 7 replied,

"No, not yet." QUINONES-RIOS said, "Gordo told me they were supposedly leaving today,"

indicating an impending shipment of illegal drugs would be shipped that day. FNU LNU 7 said,

''No, they are leaving tonight, Davo; that's early in the morning," indicating the shipment of


5
  Spanish-speaking monitors concluded FNU LNU 7 was the user of TARGET TELEPHONE-2 based on a voice
comparison with the user of CELLULAR TELEPHONE-13 (i.e., FNU LNU 7).

                                                 13


            Case 2:19-mj-01341-WED Filed 10/24/19 Page 14 of 22 Document 1
 illegal drugs would anive early the next day. QUINONES-RIOS said, "Okay, I didn't know.

 All set then." Later in the same conversation, FNU LNU 7 said, "Be on the lookout tomonow ..

 . [w]hen I call youto tell you to get somewhere, you get there. I have everything planned in my

 head." FNU LNU 7 continued, "Take them out from a place to a car ... because from where I'm

 going to be is close over there by Vilmari's house." QUINONES-RIOS asked, "But, how many

 are there? A hundred and some?" FNU LNU 7 said, "100!" QUINONES-RIOS responded,

 "Alright, if there are 100; uh, that's heavy." FNU LNU 7 said, "Yeah.~' QUINONES-RIOS

 continued, "That's heavy. It has to be split fifty-fifty. Fifty in Gordo's and fifty in another one.

 I'll take the white truck or I'll take the Accord because the Acura is new. Well, I also have

 another truck there too." Based on my training and experience, and the information thus far

 obtained in this investigation, your Affiant believes QUINONES-RIOS and FNU LNU 7 were

 awaiting a shipment of 100 kilograms of cocaine, which they subsequently intended to transport

 in two vehicles, i.e., 50 kilograms in a vehicle belonging to QUINONES-RIOS and 50 kilograms

 in a vehicle belonging to an associate nicknamed "Gordo."

         24.     G1ven that QUINONES-RIOS and FNU LNU 7; like most contemporary cell

 phone users, likely possesses, or has in close proximity, their. cellular telephones nearly

 everywhere they go, location information for the TARGET TELEPHONES, such as E-911

 Phase II data, GPS data, and latitude-longitude data, will assist law enforcement in more

 precisely ascertaining their movements. By mbre precisely ascertaining QUINONES-RIOS and

 FNU LNU 7's movements, law enforcement officers will be better able to divine patterns from

 those movements, ascertain periods of heightened activity, and thereby more effectively conduct

 physical surveillance. As a result, law enforcement officers will be better able to, among other

· things, discern their drug distribution routes, identify confederates involved in the distribution of

                                                  14



          Case 2:19-mj-01341-WED Filed 10/24/19 Page 15 of 22 Document 1
controlled substances, and identify locations where those controlled substances, and proceeds

from the sale of those controlled substances, may be concealed.

        25.       Law enforcement subpoenaed the subscriber information for the TARGET

TELEPHONE-1 which revealed the following information:

              •   Subscriber: unlmown

              •   Account Established Date: August 19, 2019

              •   Account Type: AT&T

        26.       Law enforcement subpoenaed the subscriber information for the TARGET

TELEPHONE-2 which revealed the following information:

              •   Subscriber: DAVID QUINONES QUINONES

              •   Account Established Date: February 19, 2019

              •   Account Type: Sprint

        27.       In my training and experience, I have learned that AT&T and Sprint are

companies that provide cellular communications service to the general public. I also know that

providers of cellular telephone service have technical capabilities that allow them to collect and

generate information about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also lmown as "tower/face information" or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device's signal using data

from several of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone
                                                 15


         Case 2:19-mj-01341-WED Filed 10/24/19 Page 16 of 22 Document 1
connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a .wireless device does not

nece~sarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

        28.    Based on my training and experience, I know that AT&T and Sprint can collect

E-911 Phase II data about the location of the TARGET TELEPHONES, including by initiating

a signal to determine the location of the TARGET TELEPHONES on their respective networks

or with such other reference points as may be reasonably available.

       29.     Based on my training and experience, I know that AT&T and Sprint can collect

cell-site data on a prospective basis about the TARGET TELEPHONES. Based on my training

and experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date ahd time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. · I also lmow that wireless providers,

such as AT&T and Sprint, typically collect and retain cell-site data pertaining to cellular devices

to which they provide service in their normal course of business in order to use this information

for various business-related purposes.

                                AUTHORIZATION REQUEST

       30.     Based on the foregoing, I request that the Court issue the proposed wanant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The proposed

wanant will also function as a pen register order under 18 U.S.C. § 3123 authorizing the

installation and use of a pen register and/or trap and trace device to record, decode, and/or

                                                16


         Case 2:19-mj-01341-WED Filed 10/24/19 Page 17 of 22 Document 1
capture certain information in Attachment A for each communication to or from the TARGET

TELEPHONES, without geographic limit, for a period of forty-five days (45) days pursuant to

18 U.S.C. § 3123(c)(l).

        31.      I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41 (f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe _that providing immediate notification of the wanant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscribers or users of the

TARGET TELEPHONES would seriously jeopardize the ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, notify confederates, and flee from prosecution. See 18 U;S.C. § 3103a(b)(l). As

further specified in Attachment B, which is incorporated into the warrant, the proposed search

warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,

there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C.

§ 3103a(b)(2).

       32.       I further request that the Court direct AT&T and Sprint disclose to the

government any information described in Attachment B that is within the possession, custody, or

control of AT&T and Sprint. I also request that the Court direct AT&T and Sprint to furnish the

government all information, facilities, and technical assistance necessary to accomplish the

collection of the information described in Attachment B unobtrusively and with a minimum of

interference with AT&T and Sprint's services, including by initiating a signal to determine the

                                                17



        Case 2:19-mj-01341-WED Filed 10/24/19 Page 18 of 22 Document 1
location of the TARGET TELEPHONES on their respective networks or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The government shall reasonably compensate AT&T and Sprint for reasonable

expenses incurred in furnishing such facilities or assistance.

        33.      I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the TARGET TELEPHONES outside of

daytime hours.

       34.       I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is· neither public nor known to all of

the targets of the investigation.     Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.




                                                  18


         Case 2:19-mj-01341-WED Filed 10/24/19 Page 19 of 22 Document 1
                                        ATTACHMENT A


                                     Property to Be Searched


1.      The cellular telephone assigned call number (904) 314-9813, with listed subscriber·

unlmown (i.e., TARGET TELEPHONE-1), whose wireless communications service provider is

AT&T;headquartered at 11760 U.S. Highway 1, North Palm Beach, FL 33408.


2.      Records and information associated with TARGET TELEPHONE-1 that is within the

possession, custody, or control of AT&T, including information about the location of the cellular

telephone if it is Bubsequently assigned a· different call number.




         Case 2:19-mj-01341-WED Filed 10/24/19 Page 20 of 22 Document 1
                                       ATTACHMENT B


                                 Particular Things to be Seized


    I. Information to be Disclosed by the Provider

        All information about the location of TARGET TELEPHONE-1 described in

Attachment A for a period of thirty days, during all times of day and night. "Information about

the location of TARGET TELEPHONE-1 includes all available E-911 Phase II data, GPS data,

latitude-longitude data, and other precise location information, as well as all data about which

"cell towers" (i.e., antenna towers covering specific geographic areas) and "sectors" (i.e., faces

of the towers) received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the po_ssession, custody, or control of AT&T, AT&T is

required to disclose the Location Information to the government.       In addition, AT&T must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with AT&T' s services, including by initiating a signal to determine the location of

TARGET TELEPHONE-1 on AT&T's network, or with such other reference points as may be

reasonably available, and at such intervals and times directed by the .government.              The

government shall compensate AT&T for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

wanant, the Court finds reasonable necessity for the seizme of the Location Information. See 18

U.S.C. § 3103a(b)(2).

                                               2



          Case 2:19-mj-01341-WED Filed 10/24/19 Page 21 of 22 Document 1
     II. Information to Be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of

 Title 21, United States Code, Sections 846 and 84l(a)(l) (conspiracy to distribute a controlled

 substance and distribution of a controlled substance) involving David QUINONES-RIOS, FNU

 LNU 7, and others.

         Law enforcement personnel (who may include, in addition to law enforcement officers

 and agents, attomeys ·for the govemment, attomey support staff, agency personnei assisting the

.govemment in this investigation, and outside technical experts under government control) are

· authorized to review the records produced by the Provider in order to locate the things

 particularly described in this Warrant.




                                               3



          Case 2:19-mj-01341-WED Filed 10/24/19 Page 22 of 22 Document 1
